IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CLIFF MANGAN,
                                                  DIVISION ONE
                         Respondent,
                                                  No. 81892-9-I
                v.
                                                  UNPUBLISHED OPINION
 RACHEL LAMAR and JOHN DOE
 LAMAR, individually and the marital
 community thereof,

                         Defendants,

 SIVARAMAKRISHNA
 SUNDARARAMAN and JANE DOE
 SUNDARARAMAN, individually and the
 marital community thereof,

                         Appellants.

       DWYER, J. — Sivaramakrishna Sundararaman appeals from an order

striking a trial de novo that he requested after a superior court mandatory

arbitration award had been filed. Cliff Mangan filed a motion to strike the trial de

novo request, arguing that Sundararaman had failed to sign the request, as

required by both statute and court rule. The trial court granted Mangan’s motion

to strike the trial de novo request. On appeal, Sundararaman contends that the

trial court erred in granting the motion to strike because he substantially complied

with the applicable signature requirements. As noncompliance cannot be

considered substantial compliance, Sundararaman has not established an

entitlement to relief.
No. 81892-9-I/2


                                          I

        Cliff Mangan was involved in two motor vehicle collisions. The first

involved Rachel Lamar on February 21, 2017. The second involved

Sivaramakrishna Sundararaman on July 11, 2017. Mangan filed a complaint

against both Lamar and Sundararaman on January 22, 2019. The matter was

designated for mandatory arbitration. The arbitrator filed an award on July 15,

2020.

        Sundararaman filed a request for trial de novo on July 24, 2020. The form

was signed only by Sundararaman’s defense counsel. It was not signed by

Sundararaman. Mangan brought a motion to strike the trial de novo request. In

support of his motion, Mangan filed a sworn declaration from a forensic

handwriting expert, indicating that the form was not signed by Sundararaman. In

response, Sundararaman argued that the form did contain his signature, but that

it had been “covered” due to an “unknown clerical error.” The trial court granted

the motion to strike.

        Sundararaman filed a motion for reconsideration. The trial court denied

Sundararaman’s motion for reconsideration. Following a petition by Mangan, the

trial court entered findings of fact and conclusions of law explaining it decisions.

        Sundararaman appeals.
                                          II

        Sundararaman contends that the trial court erred by granting the motion to

strike the trial de novo request. This is so, Sundararaman avers, because he




                                               2
No. 81892-9-I/3


substantially complied with the requirements of the applicable statute and rule.

We disagree.

      When a superior court enters findings of fact, those findings are verities on

appeal when they are supported by substantial evidence. Cowiche Canyon

Conservancy v. Bosley, 118 Wn.2d 801, 819, 828 P.2d 549 (1992). “Substantial

evidence is evidence in sufficient quantum to persuade a fair-minded person of

the truth of the declared premise.” Holland v. Boeing Co., 90 Wn.2d 384, 390-91,

583 P.2d 621 (1978). We do not reweigh evidence or the credibility of witnesses

but, rather, we determine whether the evidence most favorable to the prevailing

party supports the challenged findings. State v. Living Essentials, LLC., 8 Wn.

App. 2d 1, 14-15, 436 P.2d 857, review denied, 193 Wn.2d 1040 (2019). We

review de novo questions of law, including interpretation of a court rule. Nevers

v. Fireside, Inc., 133 Wn.2d 804, 809, 947 P.2d 721 (1997).

      Here, the trial court entered factual findings that (1) “The Trial De Novo

form did not have the Defendant’s signature affixed to said request,” (2) “The

Trial De Novo form was only signed by defense counsel,” and (3) “The Trial De

Novo form was not signed by the Defendant within 20 days of the arbitration

award filing.” These findings were supported by substantial evidence in the

record. The trial court considered the declaration of forensic document examiner

James Tarver who, after examining the trial de novo form alongside examples of

Sundararaman’s signature, opined that the document did not contain

Sundararaman’s signature. The trial court was entitled to find Tarver’s




                                            3
No. 81892-9-I/4


declaration more credible than that of Sundararaman’s counsel, which stated that

the form did contain her client’s signature.

       In order to obtain a trial de novo in the superior court,

       [w]ithin twenty days after [the arbitrator files his or her decision and
       award with the clerk of the superior court, together with proof of
       service thereof on the parties], any aggrieved party may file with the
       clerk a written notice of appeal and request for a trial de novo in the
       superior court on all issues of law and fact. The notice must be
       signed by the party. Such trial de novo shall thereupon be held,
       including a right to jury, if demanded.

RCW 7.06.050(1) (emphasis added); accord SCCAR 7.1(b) (“The request for a

trial de novo…must be signed by the party.”).

       Again, the trial court found as a fact that the form filed by Sundararaman’s

counsel had not been signed by Sundararaman. Sundararaman therefore did

not comply with the requirement that a request for a trial de novo must be signed

by the party. Noncompliance is not substantial compliance. Accordingly, the trial

court properly granted Lamar’s motion to strike the request for a trial de novo.

       Affirmed.




WE CONCUR:




                                               4